Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising, marketing or sales activities or behaviors/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant 
This judicial exception is not integrated into a practical application. The additional elements of a device/a device user interface represent generic computing elements. They do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claimed invention represent generic computing elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

 Remaining dependent claims 2-7, 9-14, 16-20 further include the additional elements of a CRM platform/social networking system/on-demand computing environment. These elements do no more than generally link the use of the judicial exception to a particular technological environment/field of use. The dependent claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Okazaki et al. (8954431) in further view of Caduff (8675912).
	As per Claim 1, Okazaki teaches a processing system comprising:

	5maintaining an information exchange environment, the information exchange environment configurable to allow users of an application or service to exchange suggestion data with product development entities associated with the application or service, the suggestion data comprising suggestions related to the application or service;  (Okazaki, at least: col2, lines 14-37, “provides contents of the main display to developers via remote devices and is configured to receive input from the remote devices”, and collaborative ideas – background of the invention, as part of a collaborate brainstorming interface; a user input/collaborative idea that is provided to product developers is construed as suggestion data.)
displaying, on a device of a first user of the application or service, a user interface 10associated with the application or service;  (Okazaki, at least: col2, lines 14-37)
	Caduff further teaches using a server system to perform the claimed limitations – at least: abstract, as well as the claimed limitation of:
processing a request, from the first user, to submit first suggestion data, the request being provided by the first user via the user interface, the request including an indication of a region of the user interface as being associated with the first suggestion data;    (Caduff, at least fig3 and associated text, abstract:  each user request to submit feedback data is associated with a region of the user interface that the user has interacted with, and that is associated with the user feedback data.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Okazaki’s existing features, with Caduff’s feature of processing a request, from the first user, to submit first suggestion data, the request being provided by the first user via the user interface, the request including an indication of a region of the user interface as being associated with the first suggestion data, to allow users to provide feedback related to objects of interest within presented content – Caduff, abstract.

automatically classifying, based on the region of the user interface, the first 15suggestion data;   (Caduff, at least col4, lines 1-20: “the message containing the comments or note is separated into pointing information from which the object is identified, and the system user’s comments or note are then attached to the spatial object or feature of interest.”)
providing, based on the classification of the first suggestion data, the first suggestion data to a first product development entity associated with the application or service.    (Caduff teaches providing feedback based on the classification of the feedback data – at least col4, lines 1-20. Okazaki further teaches providing feedback to a product development entity associated with the application- at least col7, last para overlapping col8: “developers are able to vote for ideas to be extended or cancelled…Developers are able to submit comments, ideas, further enhance and discuss suggestions provided about each idea.”)
	As per Claims 2, 9, 16, Okazaki in view of Caduff teach:
	classification of the first suggestion data is further based on heuristics associated with the first user, the heuristics including one or more of: a page location associated with a page viewed by the fist user when providing the first suggestion data   (Caduff, at least col4, lines 1-20: “the message containing the comments or note is separated into pointing information from which the object is identified, and the system user’s comments or note are then attached to the spatial object or feature of interest.”)
	As per Claims 3, 10, 17, Okazaki in view of Caduff teach:
	determining, based on a status of the first suggestion data, that the first suggestion data has met a first milestone; notifying, responsive to determining that the first suggestion data has met the first milestone, the first user that the first suggestion data has met the first milestone.  (Caduff, at least col14, lines 45-65: “the system feedback is feedback information that is generated based on a system user’s input and intended to inform the system user of the success or failure at Step 3…4…5…and 6”)
	As per Claims 4, 11, 18, Okazaki in view of Caduff teach:
	determining that the first user has interacted with a first feature of the application or service; (Caduff, at least: abstract. The user pointing at an object/feature is construed as a user interacting with a first feature.)
	prompting, responsive to determining that the first user has interacted with the first feature of the application or service, the first user to participate in research associated with the first feature of the application or service.    (Caduff, at least fig3 and associated text, abstract:  each user request to submit feedback data is associated with a region of the user interface that the user has interacted with, and that is associated with the user feedback data.)
	As per Claims 5, 12, 19, Okazaki in view of Caduff teach:
	processing vote data from a plurality of users of the application or service, the vote data indicating user preferences related to the first suggestion data; displaying, on the device of the first user, an indicator of the vote data.  (Okazaki, at least: col6, first para: “enables interaction and viewing from among multiple developer units…such as chat bubbles, voting schemes…A voting tool…enables developers to vote on ideas…or manipulate ideas”)
	As per Claims 6, 13, 20, Okazaki in view of Caduff teach:
	the information exchange environment is configurable to allow each user to submit a limited amount of suggestion data;  (Caduff, at least: fig3 and associated text – the user input/feedback data is limited to the rating/comment/multimedia sections; col8, lines 10-20: comments “may be confined to the area provided”. Limiting the user feedback to predefined sections, and limiting the comment input area are construed as allowing the user to submit a imited amount of suggestion data.)
	the information exchange environment is configurable to allow each user submit a limited number of votes related to suggestion data.  (Okazaki, at least: users can submit votes on input/ideas as part of a collaborative session – at least fig5 and associated text, col7, last para overlapping col8: “are 
As per Claims 8, 15, Okazaki teaches a method and computer-readable medium comprising:
5maintaining, using a database system, an information exchange environment  (at least: col.7, lines 1-10)
the information exchange environment configurable to allow users of an application or service to exchange suggestion data with product development entities associated with the application or service, the suggestion data comprising suggestions related to the application or service;  (Okazaki, at least: col2, lines 14-37, “provides contents of the main display to developers via remote devices and is configured to receive input from the remote devices”, and collaborative ideas – background of the invention, as part of a collaborate brainstorming interface; a user input/collaborative idea that is provided to product developers is construed as suggestion data.)
display, on a device of a first user of the application or service, a user interface 10associated with the application or service;  (Okazaki, at least: col2, lines 14-37)
Caduff further teaches:
processing a request, from the first user, to submit first suggestion data, the request being provided by the first user via the user interface, the request including an indication of a region of the user interface as being associated with the first suggestion data;    (Caduff, at least fig3 and associated text, abstract:  each user request to submit feedback data is associated with a region of the user interface that the user has interacted with, and that is associated with the user feedback data.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Okazaki’s existing features, with Caduff’s feature of processing a request, from the 
Okazaki in view of Caduff further teach:
automatically classifying, based on the region of the user interface, the first 15suggestion data;   (Caduff, at least col4, lines 1-20: “the message containing the comments or note is separated into pointing information from which the object is identified, and the system user’s comments or note are then attached to the spatial object or feature of interest.”)
providing, based on the classification of the first suggestion data, the first suggestion data to a first product development entity associated with the application or service.    (Caduff teaches providing feedback based on the classification of the feedback data – at least col4, lines 1-20. Okazaki further teaches providing feedback to a product development entity associated with the application- at least col7, last para overlapping col8: “developers are able to vote for ideas to be extended or cancelled…Developers are able to submit comments, ideas, further enhance and discuss suggestions provided about each idea.”)

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Okazaki et al. (8954431) in further view of Caduff (8675912), in even further view of Deng et al. (8805921).
	As per Claim 7, 14, Okazaki in view of Caduff teach:
	a social networking system provided to a plurality of tenant organizations  (Okazaki, at least col8, lines 30-45: “the user interfaces provides…social networking, related projects and repositories therewith”)

It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Okazaki’s existing features, combined with Caduff’s existing features, with Deng’s feature of providing processing within an on-demand computing environment, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gichuhi (WO2013095348A1). It describes capturing user feedback of content within a networked environment.
Sheive et al. (20140047413). It describes developing and modifying user applications, including gathering user feedback regarding application content and user ratings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
9/10/2021